Title: To John Adams from William Cunningham, 17 October 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, Oct. 17. 1809.

Your favour of the 27th. ult. arrived when I was at Worcester attending a session of the Supreme Court to get some redress for a most gross and injurious Fraud. Immediately on my return, I set out for Boston, from whence I returned last evening. These jaunts have occasioned this delay in the acknowledgment of your Letter. 
“Poor Democrats, Republicans, and still poorer Americans, are,” you say, “at the feet of John Bull and his calves.” Were I convinced of this, I would, as you have done, give it registry in my mind; and, like you, I would spare no labour to “strew it in the common ear.” But if the apprehension of this is be only “the strong and swelling evil of your conception,” then should I sorrow at seeing its currency rendered irresistible by the authority of your august name. On so trite, and so sharply contested a subject, the arguments are embodied for the use of either side. I have frequently passed them in review, and although it is evident that pride, and policy, and the insatiable spirit of revenge, can operate on Great Britain to induce her to attempt an ascendency in this country, yet that the Federalists (the calves of the Bull) are estranged from their own country in subserviency to the views of England, is an idea, in my present opinion, every way inadmissible. I have seen too much virtue, too much intelligence, and too much patriotism employed in the contrivance and in the prosecution of the Federal plan, to take, as yet, so ungrateful an impression. As a corollary of this accusation, the Federalists are denominated Monarchists. But Elliot, who wrote after he had been initiated into the secrets of Democracy, says in his tenth Letter, “Monarchical principles are confined to a few individuals in our country, and among those individuals may be placed some of our most ardent Republicans.” I acquit alike the Republicans and the Federalists from any fondness for Monarchy, though I do believe that this system is will be engendered in our abuses of a milder form; and when it comes, it will come in chastisement of our negligence, as any hateful visitation which, with due precaution, could have been avoided. Every party, in every country, have, says Paley, a vocabulary of cant phrases and unmeaning terms, which they use to mislead the multitude—What a pity, that so fair a country should be rent asunder by such a jargon, and that it wants the knowledge necessary to enable her to repose with confidence and security, on the fundamental principles and scientific principles which uphold her Liberty and her Peace? In one of your Letters to Kalkoen, you vindicated your countrymen against a devotion to parsons—were they deserving the character you gave them in that Letter, they wod. have in their capacity a better safeguard for their liberties than could have been resulted from any stratagem that the framers of their Constitution could have invented.
It is oweing to the profound respect I pay to your opinions, that I am put to a pause on the question, whether the influence of England is so extensive and deadly as you imagine, but I should be unfit for the examination, if this respect could unsettle the independency of my own judgment. You see that I am claiming my share of the applause bestowed by you on all the Americans in the above mentioned Letter to Kalkoen. If, in general, an independency of thought was freely indulged, not in the obstinacy of ignorance, not in the more unmanagable inveteracy of party, nor in the disgusting affectation of wisdom, but in the calmness and confidence of a good intention, and of plain common sense, there would be but one party of the people. Such was your conclusion when you addressed the Dutch civilian. But the misfortune is, that faction fattens on the soil of freedom, like the steed turned loose in clover, and is the more untractable for its better fare. To take another comparison: Faction buzzes over the body which gave it bulk, and devours it, as the bees, according to Virgil’s story, of their production, fasten on, and become gleen with the vitiated juices of the stag—and, after the manner of these bees, in another stage of their history, faction, when it comes to its own strife, settles it with a king. The materials of such a faction constantly exist in the causes of Government, but it is systematized and put in motion, either by those who are
“So weary, with disasters, so tugg’d with fortune,
That they’d set their life on any chance
To mend it, or be rid on’t.”
Or by those
“Whom the vile blows and buffets of the world
Have so incens’d, that they’re reckless what
They do.”
You have fully and forcibly described the impulse by which the heads of a faction are hurried on, in your examination of Nedham’s Right constitution of a Commonwealth, as I find it in the 2d. vol. of your Defence of the constitutions of the United States, page 278. Lon. edit. “Continuation of power,” you observe, “in the same persons and families, will as certainly take place in a simple Democracy, or a democracy by representation, as in an hereditary aristocracy, or monarchy…The Continuation will be certain, but it will be accomplished by corruption, which is worse than a continuation by birth; and if corruption cannot effect the continuation, sedition and rebellion will be resorted to: for a degraded, disappointed, rich and illustrious family would, at any time, annihilate heaven and earth, if it could, rather than fail of carrying its point.” In a sentence which follows, you suggest a truth, which would overcome in the great bulk of mankind, every obstacle to their being slaves of a chief, rather than supporters of their country, for “it becomes,” you say, “more profitable, and reputable too, except with a very few, to be a party man than a public spirited one.” And these are the reasons why a faction is always clamourous ostentatious, and why men grow into consequence who are of no greater worth than Carr and Villiers—and which make, indeed, boasters enthusiasts braggarts in politicks of men, empty, mad enthusiastic, visionary and outrageous, as were Bell, Maxfield and Nelson, converts from the camp to the Wesleian system of divinity—which make, in fine, imaginary adepts in politicks, of such fairies as “Pease-blossom, bobweb, Moth and Mustardseed.”
“Our country sinks beneath the yoke;
It weeps, it bleeds, and each new day a gash
Is added to her wounds.”
If these cuts of misfortune could serve us like the bite of Virgil’s Culex on the Shepherd, to warn us of the coming of the serpent, we should wake and stand on our defence. But it will not be so; for these dangers do not hiss till their deleterious power has unnerved the people; but they allure, like the Siren, singing till the moment of destruction.
Whether I am right or wrong in the view I take of our situation, I can satisfy myself in no other way than by retrospecting our history. To give you this review, would resemble an attempt to enrich an alcove with an imperfect copy of its own contents. I shall, therefore, with one or two exceptions, pass it over, intermixing with the little I shall recapitulate, such reflections as I think are authorized by a more extended some acquaintance with national story the progress and fate of empires.
The war with England caused much political investigation; but it was soon perceived, that our most popular conclusions were rather compliments to the overweening vanity of all sciolists, than resting substantially on the true character of man, and on the sound principles in the science of civil government. Several of our State constitutions are strongly marked with the crudities of immature reflection. At the time of forming the National constitution, we had all, in immaga imagination, become Lycurguses; and in public virtue, we were all Catoes. Yet with all our boasted wisdom and virtue, the instrument proposed to our consideration, for acceptance or rejection did but just escape negation; and, in my opinion, the exceptionable parts were the most necessary, and, of course, the most faultless. It was constructed for a wise and virtuous people; and what Anthogora Anacharsis said of all laws, when applied to the powerful, might be safely said of this Constitution, that it was slender as a spider’s web for the government of any other people than such as carried performed more than half the work of government by the natural tameableness tameness of their tempers, and the efficacy of their private examples. It went into operation under the most fortunate auspices; and if any one great object of a public nature more than another in which he was engaged; engross’d the mind of Washington, it was to give it such an outset as should ensure it a safe, an unbiassed, a dignified and a prosperous course; such a course as should wring from its enemies more than their confession of its success—their own undeviating pursuit of it.
Soon after the coming-in of Mr. Jefferson, I saw the growing mountain of our greatness shake by the turning of his body; and I was satisfied his uneasiness would continue till he had shattered it into fragments. These fears were strengthened by the corresponding alarms you did me the favour to communicate. It is not necessary to pursue the steps of our declension any lower—to a prophet, reclining on the page of history, and embracing within his view the little space which has been occupied with our experiment, our end would be neither a difficult, nor a distant prospect. The same history which authorizes the prediction of our close, gives the lessons by which all we have lost might be regained and kept; but these will be disregarded. It stands before me, visible as in its vicinity is the aspiring Aetna, that our country, from the quantity and variety of its concealed combustibles, is doomed to undergo as violent and as awful convulsions, as with which any people were ever cursed. If these calamities are not to be averted, the only remaining advantage in our power is to procrastinate their coming—To mitigate their fury would be impracticable; every thing is will be done in a delirium which gathers equal aggravation from all attempts to assuage it, as from the most angry opposition. In the contemplation of these calamities by the true lover of his country, whether he views them as near or afar off, every other consideration dwindles in comparison with that of his obligation to the commonwealth; and he only can be the real and approved friend of his country, who comes to her altar with the offering, if need be, of his Isaac.
If government is be a combination of the whole to repress the outbreakings of the disorderly, yet, with those who are, or with those who have been high in authority, this very government may be seized, or used as an engine to give a more extended and a more pernicious influence to their own perverse passions corruption. Such, if to such it were not in vain to moralize, might be told that
 “the rarer action is
In virtue than in vengeance.”
This is a general observation, connected with what precedes.
It appears by the last gazettes, that peace is likely to obtain between France and Austria. If peace is be now desired by Buonaparte, it is because the harvest of the war is gathered, and in the autumn of his Austrian affairs, the seeds can be scattered which, concealed under a winter’s covering, can yet spread their roots, draw nutrition, and soon start afresh for another crop.
“He speaks of peacse, while covert enmity,
Under the smite of safety, wounds the world.”
He looks with a more angry mein upon us, which is a natural consequence of his growing might. We must dial with him, and with every other aggressor, in something stouter than our statutes, which are like the ashes of a burrnt burnt rope, having the form but none of the power of the cord. One of these strings of ashes was blown away by a proclamation, and we regarded the scattered dust as the Egyptians did the falling of the necta, when every they thought they could go abroad in safety—But the plague returned.
In your Letter to the printers of the Patriot, which was published last Wednesday, you refer to Judge Dana as the only person living who can explain the style of the correspondence between yourself and Vergennes. When I saw this reference, I could not but lament that you had bestowed so many encomiums upon the judge whenever you have introduced his name. I have not the pleasure of a personal acquaintance with Judge Dana, but I know his reputation as well as of any man in the state, and I know him to be deserving of all that you have said of him; but as you appear to depend upon him to explain some passages in your public despatches which have been made interesting, would not his representation have be given and received with more satisfaction had you noticed him with less attention? I beg you to pardon the freedom of this suggestion. I know not that the doubt has occurred to any other person, but, I confess, the instant I read the reference, it sprung into my mind.
It is an enquiry which you may consider impertinent, but I will venture to make it:—Do Have you correspondence with Mr. Madison, on public affairs; or do you take any interest in appointments to office? If you should understand this question in application to myself, you would not, I trust, be less inclined to give me satisfaction than if you supposed I had another object.
With veneration and esteem, / I am, Dear Sir, / Your most obliged Friend
Willm. Cunningham, Jr.